Name: Commission Regulation (EC) No 1915/95 of 2 August 1995 laying down transitional measures for imports of special preferential raw cane sugar for refining
 Type: Regulation
 Subject Matter: EU finance;  trade;  beverages and sugar;  agri-foodstuffs;  tariff policy
 Date Published: nan

 No L 184/ 16 EN Official Journal of the European Communities 3 . 8 . 95 COMMISSION REGULATION (EC) No 1915/95 of 2 August 1995 laying down transitional measures for imports of special preferential raw cane sugar for refining THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1101 /95 (2), and in particular Articles 14 (2), 37 (6) and 48 thereof, requirements for the first quarter of the 1995/96 mar ­ keting year ; whereas, in view of traditional patterns of trade, existing contracts and the need for the raw sugar to be supplied as quickly as possible, it is necessary to make transitional arrangements for the raw sugar to be imported from the ACP States Contracting Parties to the Fourth Lome Convention ; Whereas, in order to facilitate the utilization of existing stocks in Finland and Portugal for refining after 30 June, provision should be made for such stocks to continue to qualify after refining for the adjustment aid applicable to raw sugar imported into those Member States for refining during the 1994/95 marketing year ; whereas, in order to ensure equal treatment, a similar provision must also be adopted for stocks of raw sugar produced in the French overseas departments and qualifying for refining aid in 1994/95 pursuant to Council Regulation (EEC) No 2225/86 (3), as amended by Commission Regulation (EEC) No 2750/86 (4), Commission Regulations (EC) No 1459/94 0, (EC) No 1543/94 (6) and (EC) No 359/95 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Whereas Article 37 of Regulation (EEC) No 1785/81 stipulates that during the 1995/96 to 2000/01 marketing years , a reduced rate of duty, referred to as 'special duty', is to be levied on imports of raw cane sugar originating in particular in the ACP States and in India and referred to as 'special preferential sugar', for supply to Community refineries pursuant to agreements with those and other States and on the conditions laid down therein ; whereas such agreements are being concluded with effect on 1 July 1995 ; whereas the procedures for the conclusion of such agreements mean that they cannot be implemented in time to ensure regular supplies to Community refine ­ ries in Portugal from that date ; HAS ADOPTED THIS REGULATION :Whereas stocks of raw sugar in those refineries and Community stocks of raw sugar available for refining are not sufficient to ensure supplies in the coming weeks and whereas there is a serious risk that stocks may run out, which could lead to the temporary closure of the said re ­ fineries ; whereas, therefore, in order to ensure such supplies in the interim and by the same token to permit the changeover from the former to the new import arrangements to be introduced under the abovementioned agreements, the necessary transitional measures should be adopted ; Article 1 1 . Portugal is hereby authorized to import up to 70 000 tonnes of raw cane sugar expressed as white sugar from the ACP States Contracting Parties to the Fourth Lome Convention, subject to the duty laid down in paragraph 2. 2. The import duty on the quantity laid down in para ­ graph 1 shall be ECU 6,9 per 100 kilograms raw sugar of the standard quality defined in Article 1 of Council Regu ­ lation (EC) No 431 /68 f). Whereas the transitional measures to be adopted should be based on the essential provisions of the abovemen ­ tioned agreements, namely the same reduced rate of import duty and the same minimum purchase price, expressed in ecus (A), to be paid by the refiners ; whereas the quantity to be imported at the reduced rate of duty should also be determined taking into account refining (3) OJ No L 194, 17. 7. 1986, p. 7 . 0 OJ No L 253, 5 . 9 . 1986, p. 8 . (*) OJ No L 158 , 25. 6. 1994, p. 3 . (6) OJ No L 166, 1 . 7. 1994, p. 33 . O OJ No L 41 , 23 . 2. 1995, p. 12. (8) OJ No L 89, 10 . 4. 1968, p. 3 . (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 110 , 17 . 5. 1995, p. 1 . I EN I3 . 8 . 95 Official Journal of the European Communities No L 184/ 17 3 . Without prejudice to Article 7 of Commission Regu ­ lation (EEC) No 1916/95 ('), the minimum purchase price to be paid by refiners for the quantity laid down in para ­ graph 1 shall be ECU 51,17 per 100 kilograms raw sugar of the standard quality referred to in paragraph 2 . Article 2 The detailed implementing rules laid down in Regulation (EC) No 1916/95 on special imports shall supply to raw sugar imported under this Regulation . Article 3 1 . In accordance with the second subparagraph of Article 9 (4) (c) of Regulation (EEC) No 1785/81 , the adjustment aid fixed for the 1994/95 marketing year shall continue to apply, pursuant to Commission Decision 95/46/EC (2) and Article 3 (3) of Commission Regulation (EC) No 3300/94 (3), to raw sugar imported during the 1994/95 marketing year from third countries for refining in Portugal and Finland respectively which is still in stock on 30 June 1995 in those Member States and which is refined during the period 1 July to 30 Sepember 1995 . The quantities of sugar thus refined shall count against the quantities determined in the abovementioned Deci ­ sion and Regulation . 2. The aid for refining provided for in Article 3 of Regulation (EEC) No 2225/86 and the additional aid provided for in Article 1 of Regulation (EC) No 1543/94 in force for the 1994/95 marketing year shall continue to apply to raw sugar produced in the French overseas departments up to the quantities laid down in the Annex to Regulation (EC) No 359/95 which is still in stock in the Community on 30 June 1995 and which is refined during the period 1 July to 30 September 1995. The quantities of sugar thus refined shall count against the quantities respectively determined by Regulations (EC) No 1459/94 and (EC) No 359/95. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1 995. For the Commission Hans VAN DEN BROEK Member of the Commission (') See page 18 of this Official Journal . (2) OJ No L 51 , 8 . 3 . 1995, p. 15. P) OJ No L 341 , 30. 12. 1994, p. 39.